              Case 1:21-cv-02912-RA Document 10 Filed 04/12/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 PATRICIA WOODSON,                                                 DATE FILED:

                             Plaintiff,
                                                                      21-CV-2912 (RA)
                        v.
                                                                           ORDER
 FULLBEAUTY BRANDS, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

         Plaintiff initially filed this action in the District of New Jersey on August 21, 2020. Dkt. 1.

Summons was issued on August 25, Dkt. 2, but it appears that Plaintiff never served process on

Defendants. Pursuant to Federal Rule of Civil Procedure 4(m), “[i]f a defendant is not served within 90

days after the complaint is filed, the court—on motion or on its own after notice to the plaintiff—must

dismiss the action without prejudice against that defendant or order that service be made within a

specified time.” Fed. R. Civ. P. 4(m). Accordingly, and in light of the recent transfer of this action from

the District of New Jersey to the Southern District of New York, it is hereby ORDERED that Plaintiff

serve process on Defendants no later than June 11, 2021. Pursuant to Federal Rule of Civil Procedure

4(1), Plaintiff must make proof of service to the Court. Defendants shall file their answer no later than

21 days after being served. Fed. R. Civ. P. 12(a)(1)(A)(i).

SO ORDERED.

Dated:      April 12, 2021
            New York, New York

                                                  RONNIE ABRAMS
                                                  United States District Judge
